` 1

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 Pages

 

UNITED STATES DISTRICT CoURT

 

 

for the
Eastern District of California FEB 2 0 2013
cLEP.K, U.S. premier cOUHT ‘
UNITED STATES OF AMERICA’ §CSTERN DISTRlCT oF§®LlFOF\NlA
) BEPUTY Gl=EF|K
v. )
) Case No. 1:19-mj-00039-SAB
MARIA BERTA DIX, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) 'l`he defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in Writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California

 

Place
before U.S. MAGISTRATE JUDGE BARBARA A. McAuliffe in Courtroom 8 (unless another courtroom is designated)

 

Orl March 1, 2019 at 2:00 PM

 

Date and Time

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

(Copies to: Defendant (through PTS) PRETRIAL SERVICES US ATTORNEY US MARSHAL)

 

A'b i99B <Rev. 09/03- EDCA [Fresno]) Addirional conditions ofRelease (General) Page - of - Pages

DIX, Maria Bertha
Doc. No. 1:19-MJ-00039-SAB
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

lZl (6) The defendant is placed in the custody of:
Name of person or organization Barbara Vera

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

defendant violates an conditions of release or disappears.
slGNEM w &

cUsToDIAN `
|Zl (7) The defendant must:
(a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;
lZl (b) report in person to the Pretrial Services Agency on the first working day following your release

from custody; '
|Zl (c) reside at a location approved by the PSO, and not move or be absent from this residence
without prior approval of PSO; travel restricted to the Eastern District of California, unless
otherwise approved in advance by PSO;

(d) cooperate in the collection of a DNA sample;

(e) report any contact with law enforcement to your PSO within 24 hours;

(f) not possess, have in your residence, or have access to _a firearm/ammunition, destructive
device, or other dangerous weapon; additionally, you must provide written proof of divestment
of all firearms/ammunition, currently under your control;

ler (g)` participate in a program of medical or psychiatric treatment including treatment for drug or

alcohol dependency, as approved by the PSO; you must pay all or part of the costs of the
counseling services based upon your ability to pay, as determined by the PSO; y

|Zl (h) provide documentation to Pretrial Services from Immigration officials authorizing you to

obtain lawful employment in the United States;

|Zl (i) surrender your Mexican passport to the Clerk, United States District Court, and must not apply

v for or obtain a passport or any other travel documents during the pendency of this case;
IZI (j) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of
the conditions of release, the following sum of money or designated property: A $2,000 cash
bond; and,

Ell§ll§l

USMS SPECIAL INSTRUCTIONS:

|Zl (k) have your release on bond delayed until your Mexican passport is surrendered and the cash
bond is posted.

-<' ' ' '. . ,-
AO l99C (Rev. 09/08-EDCA[Fresno]) Advice of Penalties Page`__?l___of _2) v Pages

. _ ADVICE oF PENALTIES AND SANCTIONS
To THE DEFENDANT: \\/\¢\\r§ ¢L, f%t’,\` '\'l\ ¢\ FD`\ ><

YOU ARE ADVISED OF THE FOLLOWING l_’ENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison tenn of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This fentence will be
consecutive (i.e., in addition to) to any other sentence you receive `

lt is a crime punishable by up to ten years in prison, and a $250,000 fme, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both; '

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor'- you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
l acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above. `

@W/m/d let/34

Defendant 's Signature

Directions to the United States Marshal .

( ) The defendant is ORDERED released after processing

m y / o/)/_// 7 l l /%MM

Judicial O,gicer ‘s ture

BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE

\ Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL

